PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BRAGAIS, Anthony Christian
Application No. 16/751,067
Filed: January 23, 2020
For: NOISE SUPPRESOR FOR FIREARMS

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed December 14, 2020 and December 29, 2020, to revive the above-identified application.

The petition is dismissed.

The United States Patent and Trademark Office (USPTO) recognizes that the COVID-19 pandemic has imposed significant hardships on many stakeholders. As a result, the USPTO has waived certain fees under existing authority, through the March 16, 2020 Notice, and has extended certain Patent and Patent Trial and Appeal Board (PTAB) deadlines four times under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), through the March 31, 2020 Notice, the April 28, 2020 Notice, the May 27, 2020 notice, and the June 29, 2020 notice. The notices extend the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020.

Per the June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees of June 29, 2020: For small and micro entities only, pursuant to the CARES Act Notice dated June 29, 2020, certain fees due between, and inclusive of both, 
March 27, 2020, and September 29, 2020, will be considered timely if paid on or before September 30, 2020, provided that the payment is accompanied by a statement that the delay in payment was due to the COVID-19 outbreak, as defined in the April Notice.

In addition, the notice entitled "May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others," published May 27, 2020, did not specify a time limit within which a petition under 37 CFR § l .137(a) must be filed to be eligible for the waiver of the petition fee in 37 CFR § 1.17(m). This notice supersedes the May notice to the extent that any petition under 37 CFR § l.137(a) must be filed by July 31, 2020, to be eligible for the waiver of the petition fee in 37 CFR § 1.17(m) (See June 2020 notice).

1  

Further, petitioner should note that an oath or declaration could be filed no later than the expiration of the time period set in the Notice of Allowability to avoid abandonment.

In view of the above, no consideration on the merits can be given to the present petition until the required petition fee has been received.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226.  



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions



    
        
            
        
            
    

    
        1 The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.